DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-12 and 14-22 are  allowed.

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion for the indep claims below, as amended, in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(Currently Amended) A device for generating microwave electromagnetic field oscillation in a microwave device or cavity, the device comprising: a photo-diode configured for receiving a laser pulse train and emitting a first electrical signal based thereon, the first electrical signal having a plurality of frequencies; and a harmonics selector configured to output a second electrical signal having one or more frequency of the first electrical signal, the one or more frequency being selected in a manner for the output to drive the microwave electromagnetic field oscillation in the microwave device or cavity; and an amplification train configured to amplify the second electrical signal.

9. (Currently Amended) A system comprising: a microwave device or cavity; a pulsed laser source; and a locking device configured to receive a laser pulse train from the pulsed laser source, and to convert the laser pulse train into an electrical signal having one or more frequencies configured for driving microwave electromagnetic field oscillation in the microwave device or cavity; and an amplification train configured to amplify the second electrical signal.


21. (New) A device for generating microwave electromagnetic field oscillation in a microwave device or cavity, the device comprising: a photo-diode configured for receiving a laser pulse train and emitting a first electrical signal based thereon, the first electrical signal having a plurality of frequencies; a harmonics selector configured to output a second electrical signal having one or more frequency of the first electrical signal, the one or more frequency being selected in a manner for the output to drive the microwave electromagnetic field oscillation in the microwave device or cavity; and a sample receiving area downstream from said microwave device or cavity and across which an electron propagation axis extends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849